Order entered September 15, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-20-00772-CR
                               No. 05-20-00773-CR

                          EVERETT GRAY, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 2
                            Dallas County, Texas
              Trial Court Cause Nos. F15-71448-I & F15-55801-I

                                      ORDER

      After the Texas Court of Criminal Appeals granted Everett Gray out of time

appeals in the above cases, he filed timely notices of appeal.

      We ORDER the trial court to conduct a hearing to determine whether

appellant is entitled to court-appointed counsel in these appeals. If the trial court

finds that appellant is entitled to court-appointed counsel, we ORDER the trial

court to appoint an attorney to represent appellant in the appeals. If the trial court

finds that appellant is not entitled to court-appointed counsel, the trial court shall
determine whether appellant will retain counsel to represent him in the appeals

and, if so, the name, State Bar number, and contact information for retained

counsel.

        The clerk’s records were filed on September 11, 2020. In cause number F15-

71448-I, the certification of appellant’s right to appeal does not have any boxes

checked; in cause number F15-55801-I, the certification states appellant waived his

right to appeal despite his plea agreement stating it was an open plea. We ORDER

the trial court to file completed certifications of appellant’s right to appeal in each

case.

        We ORDER the trial court to transmit any record of the hearing on counsel,

including findings of fact, any orders, and any supporting documentation, to this

Court within THIRTY DAYS of the date of this order.

        We ORDER District Clerk Felicia Pitre to file supplemental clerk’s records

containing the appointment of counsel and the certifications of appellant’s right to

appeal to this Court within THIRTY DAYS of the date of this order.

        We DIRECT the Clerk to send copies of this order to the Honorable Nancy

Kennedy, Presiding Judge, Criminal District Court No. 2; to Everett Gray, TDCJ#

02091901, Smith Unit, 1313 CR 19, Lamesa, TX 79331; and to the Dallas County

District Attorney’s Office.
      We ABATE the appeals to allow the trial court to comply with the order.

The appeals will be reinstated thirty days from the date of this order or when the

findings are received, whichever is earlier.




                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE